DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 12, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yatsko et al. (5,433,330).

 	Regarding claim 8, Yatsko teaches a liquid cartridge comprising: 
a housing (fig. 6, item 11) having a liquid storage chamber (fig. 6, interior of housing) configured to store liquid therein; 
a liquid supply tube (fig. 6, item 13) defining an internal space (fig. 6, unlabeled space inside liquid supply tube) therein protruding from the housing in a frontward direction (fig. 6, vertically on page) and having a distal end (fig. 6, end of tube highest on page) formed with an opening (figs. 6, note unlabeled opening); 
a cap (fig. 6, item 19) having an opening (fig. 6, item 39), the cap having an end wall (see illustration), an inner peripheral wall defining the opening and protruding from the end wall in a rearward direction opposite to the frontward direction (see illustration), and an outer peripheral wall covering the liquid supply tube and protruding from the end wall in the rearward direction (see illustration), 

wherein the sealing member comprises: 
a cylindrical portion (fig. 6, unlabeled main body portion of sealing member) extending in the frontward direction (see fig. 6), 
a first protrusion (see illustration below) protruding inward from an inner peripheral surface of the cylindrical portion, the first protrusion having a base end at which the first protrusion is connected to the cylindrical portion (fig. 6, note that first sealing surface is interior of slit); 
a second protrusion (see illustration below) protruding outward from an outer peripheral surface of the cylindrical portion to be in contact with the distal end of the liquid supply tube and in contact with the outer peripheral wall (fig. 6, note second protruding portion has outward-facing sealing surface contacting interior of tube cap); and 
a third protrusion (see illustration below) protruding from the cylindrical portion in the frontward direction and having a third protruding end in the frontward direction (see fig. 6), the third protrusion having a contacting surface (see illustration below) inclined relative to the frontward direction, the contacting surface being in contact with the inner peripheral wall of the cap (see illustration below), the third protrusion further having a connecting surface that extends in the frontward direction and having one end and another in the frontward direction, the one end of the connecting surface being connected to the contacting surface, the another end of the connecting surface being connected to the base of the first protrusion, and 



    PNG
    media_image1.png
    496
    287
    media_image1.png
    Greyscale

	Yatsko does not teach a connecting surface that extends in the frontward direction and connects the contacting surface and the base of the first protrusion. Burns teaches this (Burns, fig. 9, Note sealing portion 95 with connecting surface contacting inner peripheral surface 93 connecting base of first protrusion 92 and top of third protrusion toward top of numeral 95). It would have been obvious to one of ordinary skill 
	Further, according to MPEP 2144.04, changes in shape are only patentable if they are not obvious to one of ordinary skill in the art. Here, Yatsko teaches almost all elements of the claimed shape, and to change its shape would have been obvious to one of skill in the art.  
 	Regarding claim 12, Yatsko in view of Burns teaches the liquid cartridge according to claim 8, wherein the recess has an engaging surface in engagement with the contacting surface of the sealing member (Yatsko fig. 6, see illustration, Burns, fig. 9). 	Regarding claim 13, Yatsko teaches the liquid cartridge according to claim 8, wherein the cap comprises: 
a first cylinder (Yatsko, fig. 1, widest-diameter portion of interior of cap bound by item 21) extending in the frontward direction and defining a hollow space therein for receiving the liquid supply tube, the first cylinder having a first end in the frontward direction (Yatsko, see fig. 6, illustration); and 
a second cylinder (Yatsko, see fig. 6, illustration) extending in the frontward direction and located radially inward of the first cylinder and defining the opening, the first cylinder 
a connecting wall connecting the first end and the second end, the connecting wall having a ring-like shape, the first end, the second end and the connecting wall providing the recess in communication with the gap (Yatsko, see fig. 6, illustration, note that if the first cylinder is taken to be that created by the outer peripheral wall and the inner cylinder is taken to be that created by the inner peripheral wall, the limitation is met).

	Regarding claim 15, Yatsko teaches the liquid cartridge according to claim 8, wherein the third protrusion is disposed at a position further in the frontward direction than the first protrusion is in the frontward direction (Note that, as illustrated above, the third protrusion is higher vertically than the first protrusion).

Response to Arguments
Applicant’s arguments with respect to claim(s) 8 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853